RENDERED: JULY 29, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-1066-MR


THOMAS BIEDERMAN                                  APPELLANT



            APPEAL FROM BOYD CIRCUIT COURT
v.        HONORABLE GEORGE W. DAVIS, III, JUDGE
                 ACTION NO. 12-CR-00028



COMMONWEALTH OF KENTUCKY                           APPELLEE

AND

                    NO. 2021-CA-0825-MR

THOMAS BIEDERMAN                                  APPELLANT


            APPEAL FROM BOYD CIRCUIT COURT
v.        HONORABLE GEORGE W. DAVIS, III, JUDGE
                 ACTION NO. 12-CR-00028


COMMONWEALTH OF KENTUCKY                            APPELLEE

                         OPINION
                        AFFIRMING

                       ** ** ** ** **
BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

CETRULO, JUDGE: Appellant Thomas Biederman (“Biederman”), pro se,

appeals the Boyd Circuit Court’s denial of his RCr1 11.42 motion to vacate, set

aside, or correct his sentence and his CR2 60.02 motion to vacate his sentence.3

Upon review, finding no error, we affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

                In late July 2011, Biederman’s former wife sustained significant

injuries – including second- and third-degree burns4 and later development of post-

traumatic stress disorder – when pipe bombs exploded under the driver’s seat of

her car. Biederman was indicted on one count of second-degree use of a weapon

of mass destruction and one count of criminal attempt to commit murder. Despite

multiple discussions regarding potential plea deals, Biederman maintained his

innocence and went to trial. At trial, the Commonwealth presented a case that

relied, in pertinent part, on bomb-making recipes found on Biederman’s family

computer; bomb-making materials found at the Biederman home; and the victim’s


1
    Kentucky Rule of Criminal Procedure.
2
    Kentucky Rule of Civil Procedure.
3
 This Court granted the Commonwealth’s motion to consolidate the RCr 11.42 appeal and
CR 60.02 appeal.
4
 Although there were questions as to whether the victim actually sustained third-degree burns,
both Biederman and the Commonwealth list this injury in their statement of the facts.

                                              -2-
injuries. In support of its case, the Commonwealth called numerous witnesses –

some of which were law enforcement experts in forensics, computers, and

explosives – and called the victim to testify to her injuries.

                Biederman’s trial counsel, Michael Curtis (“TC Curtis”), cross-

examined the Commonwealth’s witnesses and brought forth evidence to show that

the entire family had access to the Biederman family computer; that the bomb-

making materials found at the Biederman home did not match those found in the

bomb at the crime scene; and that, although the victim did sustain injuries, she was

able to walk into court with no limp and did not maintain the continuous injuries as

alleged. He also called Biederman’s daughter to testify to his general disposition,

and she expressed love for her father and her doubt that he could have committed

the offenses.

                Before deliberation, the parties agreed that they did not want the

jurors to take their notes into deliberation and the trial judge did not allow their

use. After a two-hour deliberation, the jury found Biederman guilty on both

charges and sentenced him to 40 years in prison. On direct appeal,5 our Kentucky

Supreme Court affirmed the convictions and found the evidence supported

Biederman’s classification as a violent offender; that the trial court’s refusal to


5
 Biederman appealed the conviction as a matter of right directly to the Kentucky Supreme Court
because his sentence was greater than 20 years, pursuant to Kentucky Constitution § 110(2)(b).



                                             -3-
allow jurors to use their notes in deliberation was not structural error; and that

evidence was sufficient to support the convictions. Biederman v. Commonwealth,

434 S.W.3d 40 (Ky. 2014).

                In March 2015, Biederman filed an RCr 11.42 motion to vacate, set

aside, or correct his sentence, pro se. Subsequently, the trial court appointed the

Department of Public Advocacy (“DPA”) to represent Biederman in the

proceedings and the DPA supplemented his motion in October 2016. The

supplemented motion claimed:6 (1) trial counsel was ineffective for agreeing to

prohibit jurors from taking their notes into the jury room during deliberations; and

(2) trial counsel was ineffective for failing to adequately investigate and therefore

did not present an effective defense at trial.

                The trial court held a series of evidentiary hearings on those claims, in

which all parties were present, and TC Curtis testified as to his trial strategy.

Specifically, TC Curtis explained that he agreed with the Commonwealth to

prohibit jurors from taking their notes to deliberation because he noticed the jurors

were “furiously writing” while watching a video of Biederman’s interviews with

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) agents.7 He


6
  There were five claims total, but the trial court previously addressed the remaining claims or
noted that the claims were not properly before the court, e.g., the trial court stated it did not have
authority to address the claims against appellate counsel and that Biederman should have raised
them in the appellate court in which the case was practiced.
7
    During those interviews, Biederman made incriminating statements.

                                                 -4-
further testified that he wanted the jurors to have to recall the specifics of those

interviews from memory because the contents did not show Biederman in the best

light. TC Curtis emphasized that to this day, he still prefers that jurors leave their

notes outside the deliberation room.8

               Additionally, TC Curtis testified as to his general trial strategy and

preparation. He stated that he would have interviewed every witness Biederman

provided, if he was able to get ahold of them. Of those he was able to contact, he

recalled that many mentioned that Biederman periodically set bombs off in his

backyard. After speaking with those witnesses, TC Curtis determined it was not in

Biederman’s best interest to have those individuals testify. This included

Biederman’s son, Ryan.9

               As for the victim’s injuries, TC Curtis testified that he needed to use

“kid gloves” to poke holes in the severity of her injuries without blatantly calling

her a liar. He testified that such a gentle approach is necessary to stay in the jury’s

good graces. Lastly, TC Curtis testified that he did not call experts because he did

not think they would be useful in his overall strategy of showing that these events




8
  TC Curtis testified that those preferences are based on his 40+ years of experience practicing as
a defense attorney.
9
 Although specifics were not discussed at the post-conviction hearings, the parties alluded to
Ryan knowing things or having things to say that could have been detrimental to Biederman’s
defense.

                                               -5-
did occur – which he claimed would be obvious to the jury – but that Biederman

was not the one who caused them. He explained that calling experts would have

gone “against the credibility of what [he was] trying to do in convincing the jury

that Biederman didn’t do it.” TC Curtis emphasized that the key to the entire case

was the fact that the bomb was wired to the brake light and the victim’s key fob

had been tampered with to ensure the brake light would not activate unless the

victim was in the car. Therefore, he claimed, an explosive expert would do little to

convince a jury that Biederman did not tamper with the key fob.

              After multiple days of evidentiary hearings and the submission of

post-hearing briefs, the trial court denied Biederman’s RCr 11.42 motion in its

August 2020 order. The order concluded that TC Curtis advised Biederman of his

decision to prohibit juror notes during deliberations and Biederman agreed with the

approach; that TC Curtis was not deficient in failing to consult with experts; and

that TC Curtis properly interviewed all the witnesses Biederman suggested.

              In December 2020,10 Biederman filed a CR 60.02 motion to vacate his

sentence pursuant to subsections (e) and (f). Biederman claimed that he was

entitled to immediate relief because (1) he was presented with new hospital

information about the severity of the victim’s injuries that established he was



10
  The record indicates that Biederman filed his first CR 60.02 motion and memo in support in
January 2019 and later supplemented it.

                                             -6-
guilty of only second-degree assault; (2) the Commonwealth withheld exculpatory

evidence; and (3) there were multiple instances during trial in which the

Commonwealth and its witnesses committed perjury.

             In July 2021, the trial court denied Biederman’s CR 60.02 motion

finding that Biederman had full access to the medical records he complained were

“new”; that those same medical records were used at trial and introduced as an

exhibit; and that the Kentucky Supreme Court had already adjudicated the severity

of the victim’s injuries. As to the remainder of Biederman’s claims, the trial court

found that all of the evidence was provided in discovery or that Biederman could

have easily obtained such information. Lastly, the trial court found that Biederman

was aware of all facts and allegations at trial, and he was not entitled to the special,

extraordinary relief under CR 60.02.

             Biederman appealed the trial court’s orders denying his RCr 11.42

and CR 60.02 motions. In denying his RCr 11.42 motion, he argues the trial court

(1) abused its discretion when it found TC Curtis was effective; and (2) made

material misstatements of fact in the order, which he claims resulted in the finding

that TC Curtis was effective. Additionally, he argues the trial court abused its

discretion when it denied his CR 60.02 motion.




                                          -7-
                                 STANDARD OF REVIEW

                 A.     RCr 11.42 Motion for Ineffective Assistance of Counsel

                 When faced with an ineffective assistance of counsel
                 claim in an RCr 11.42 appeal, a reviewing court first
                 presumes that counsel’s performance was reasonable.
                 Commonwealth v. Bussell, 226 S.W.3d 96, 103 (Ky.
                 2007) (quoting Haight v. Commonwealth, 41 S.W.3d
                 436, 442 (Ky. 2001) overruled on other grounds by
                 Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009)).
                 We must analyze counsel’s overall performance and the
                 totality of circumstances therein in order to determine if
                 the challenged conduct can overcome the strong
                 presumption that counsel’s performance was reasonable.
                 Haight, 41 S.W.3d at 441-42. In addition, the trial
                 court’s factual findings and determinations of witness
                 credibility are granted deference by the reviewing court.
                 Id. Finally, we apply the de novo standard when
                 reviewing counsel’s performance under Strickland.[11]
                 Bussell, 226 S.W.3d at 100.

Commonwealth v. McGorman, 489 S.W.3d 731, 736 (Ky. 2016).

                 B.     CR 60.02 Motion

                 We review the denial of a CR 60.02 motion under an
                 abuse of discretion standard. White v. Commonwealth,
                 32 S.W.3d 83, 86 (Ky. App. 2000); Brown v.
                 Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996). The
                 test for abuse of discretion is whether the trial judge’s
                 decision was arbitrary, unreasonable, unfair, or
                 unsupported by sound legal principles. Commonwealth v.
                 English, 993 S.W.2d 941, 945 (Ky. 1999) (citing 5
                 Am.Jur.2d Appellate Review § 695 (1995)). Therefore,
                 we will affirm the lower court’s decision unless there is a
                 showing of some “flagrant miscarriage of justice.” Gross
                 v. Commonwealth, 648 S.W.2d 853, 858 (Ky. 1983).

11
     Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                                -8-
Stoker v. Commonwealth, 289 S.W.3d 592, 596 (Ky. App. 2009).

                                    ANALYSIS

             A.    RCr 11.42 Motion for Ineffective Assistance of Counsel

             The Kentucky Supreme Court detailed the requisite two-prong

analysis for ineffective assistance of counsel in Commonwealth v. Searight,

423 S.W.3d 226 (Ky. 2014). It explained that “a party seeking RCr 11.42 relief for

ineffective assistance of counsel has the burden of proving (1) ‘that counsel’s

performance was deficient’ and (2) ‘that the deficient performance prejudiced the

defense.’” Id. at 230 (citing Strickland, 466 U.S. at 687, 104 S. Ct. at 2064).

             The first prong – deficiency – is established by analyzing whether the

alleged act or omissions were outside the prevailing professional norms based on

an objective standard of reasonableness. Strickland, 466 U.S. at 688-89, 104 S. Ct.

at 2065; see also Harper v. Commonwealth, 978 S.W.2d 311, 315 (Ky. 1998).

Importantly, there is “a strong presumption that counsel acted reasonably and

effectively” and “a defendant is not guaranteed errorless counsel or counsel that

can be judged ineffective by hindsight. . . .” Mills v. Commonwealth, 170 S.W.3d

310, 328 (Ky. 2005), overruled on other grounds by Leonard v. Commonwealth,

279 S.W.3d 151 (Ky. 2009).

             The second prong – prejudice – is established by analyzing whether a

reasonable probability exists that, but for counsel’s deficient performance, the

                                         -9-
result of the proceeding would have been different. Strickland, 466 U.S. at 694-95,

104 S. Ct. at 2068; see also Moore v. Commonwealth, 983 S.W.2d 479, 488 (Ky.

1998). The trial court in these cases “must consider the totality of evidence before

the jury and assess the overall performance of counsel throughout the case in order

to determine whether the identified acts or omissions overcome the presumption

that counsel rendered reasonable professional assistance.” Mills, 170 S.W.3d at

328 (citation omitted).

               Here, Biederman argues TC Curtis met those standards when he

prohibited jurors from taking their notes into deliberation and failed to investigate

and prepare a defense. Therefore, he argues, the trial court abused its discretion

when it disagreed with Biederman’s assertions and found that “the representation .

. . was in no way ineffective and that at all times [TC Curtis] provided reasonable

and effective counsel in representing [Biederman].”

                 i.       Juror Notes

               Biederman first argues that TC Curtis was ineffective because he

agreed with the Commonwealth that jurors should not take their notes into

deliberation.12 During the evidentiary hearings, TC Curtis explained that decision,


12
  In Biederman’s direct appeal, the Kentucky Supreme Court held that it was not structural error
nor palpable error to prohibit jurors from taking their notes into deliberation because the trial
court merely approved an agreement between the attorneys. Biederman, 434 S.W.3d at 47. The
opinion noted that “[h]ad Biederman argued structural error because counsel waived a right only
Biederman could waive, his argument might have merit. However, Biederman does not make
that argument before us now.” Id. at 47 n.2.

                                              -10-
stating that he hoped it would deter jurors from remembering all the damning

evidence against his client while mitigating chances of a “copious note taker”

becoming a “super-juror.”

             As our Supreme Court noted in Biederman’s direct appeal,

“Biederman cannot now argue a palpable error occurred in refusing to allow the

jurors to use their notes in deliberations” because both parties agreed to disallow

the practice. Biederman, 434 S.W.3d at 47 (citing Quisenberry v. Commonwealth,

336 S.W.3d 19, 37-38 (Ky. 2011); Mullins v. Commonwealth, 350 S.W.3d 434

(Ky. 2011)). Importantly, during the evidentiary hearings, TC Curtis testified that

he discussed that decision with Biederman, and Biederman agreed to the approach

“one hundred percent.”

             The trial court noted that the parties’ agreement on the matter, along

with TC Curtis discussing the approach with Biederman and the fact that

“[Biederman] offered no testimony” to contradict that he did agree with the

approach, supported its finding that the decision was not deficient. Biederman

now claims that there was no contrary testimony offered because he was not called

as a witness and “he cannot call himself to testify.” While true that he cannot call

himself, the evidentiary hearing clearly showed that the trial court made a final call

for any testimony immediately following TC Curtis’s testimony on juror notes:

“final call: any other testimony to come before the court?” At that point,


                                         -11-
Biederman’s appellate counsel leaned over to discuss the question with him, and

all parties answered that “they’re okay.” The trial court clearly attempted to

address all necessary testimony during the hearing and wanted to avoid this very

issue. Therefore, Biederman was presented the opportunity to speak to those

issues and he declined to do so. He cannot now claim he was never given the

opportunity.

               Additionally, Biederman fails to explain how TC Curtis’s decision

was deficient and provides no argument or evidence as to how the trial outcome

would have been different if the jurors had been permitted to take their notes into

deliberation. That, along with our Supreme Court’s determination that this

approach was not erroneous, supports the trial court’s decision that counsel was not

ineffective.

                ii.     Investigation and Preparation of Defense

               Next, Biederman claims that the trial court abused its discretion when

it found that TC Curtis properly investigated and prepared a defense. Specifically,

Biederman claims TC Curtis failed to call witnesses he recommended and failed to

consult and call experts to testify. The trial court focused on those issues presented

at the evidentiary hearings and in the post-hearing briefs – the alleged failure to

call witnesses and failure to consult experts – and we will do the same. It is well

established that “RCr 11.42 motions are not intended to conduct further discovery


                                         -12-
or fishing expeditions.” Prescott v. Commonwealth, 572 S.W.3d 913, 926 (Ky.

App. 2019). Vague allegations warrant summary dismissal of the RCr 11.42

motion. Id. Accordingly, the trial court was not required to address the other

vague and conclusory allegations Biederman presented.

             The trial court begins its order with a general acknowledgment that

“[t]he evidence against [Biederman] in this case was overwhelming.” The trial

court further acknowledged that such overwhelming evidence “coupled with the

foolish actions of [Biederman] in giving multiple statements to law enforcement

and the press created a swirling vortex of perceived guilt [Biederman] could not

avoid.” Also, the trial court noted that TC Curtis generally acted reasonably and

was effective defense counsel. For example, the trial court detailed that TC Curtis

strongly advised Biederman to accept the plea deal once it became apparent that

the Commonwealth had substantial evidence against him; and even after

Biederman decided to go to trial, TC Curtis effectively suppressed testimony that

Biederman frequently used explosives in his neighborhood.

             As to witnesses, the Kentucky Supreme Court has recognized that

“[d]ecisions relating to witness selection are normally left to counsel’s judgment

and this judgment will not be second-guessed by hindsight.” Foley v.

Commonwealth, 17 S.W.3d 878, 885 (Ky. 2000), overruled on other grounds by

Stopher v. Conliffe, 170 S.W.3d 307 (Ky. 2005) (citation omitted). Additionally,


                                        -13-
the Kentucky Supreme Court has held that where an attorney chooses witnesses

who further the trial strategy, instead of harm it, the attorney was not deficient or

unreasonable “when compared to prevailing professional standards under similar

circumstances.” Brown v. Commonwealth, 253 S.W.3d 490, 503 (Ky. 2008).

             Here, Biederman alleges that “. . . (4) trial counsel failed to interview

witnesses from the parking garage where the bomb went off, (5) trial counsel failed

to interview witnesses who were around [ ] Biederman in the days leading up to the

explosion, (6) trial counsel failed to consult an independent expert witness

regarding the absence of fingerprints on the rest of the car . . . .” Biederman

provides no detail as to what those witnesses would have testified to or how such

testimony could have assisted in his defense.

             As the trial court noted in its order, TC Curtis followed the prevailing

professional norms when he decided not to call witnesses who might provide

testimony detrimental to Biederman’s defense. The trial court noted that the

witnesses TC Curtis spoke with mentioned that Biederman was “narcissistic,”

“controlling,” and that “he had been setting off bombs in the past.” The trial court

noted that such testimony was omitted because of its detrimental nature on

Biederman’s character and past behaviors. To further TC Curtis’s trial strategy

that Biederman “didn’t do it[,]” he could not call witnesses who could harm that

strategy by recalling that Biederman set off bombs in the past. Based on the


                                         -14-
testimony, the trial court found that TC Curtis “provided [Biederman] with

effective assistance of counsel in preparation for and during trial[.]”

             According to our caselaw, such determinations are not an abuse of

discretion. Id. Even if the failure to call certain witnesses had been deficient,

Biederman provided no discussion as to how their testimony would have resulted

in a different outcome. On the contrary, based on the testimony of TC Curtis,

calling many of those witnesses could have made the Commonwealth’s case even

stronger.

             Next, Biederman argues TC Curtis was ineffective when he failed to

consult and call experts to testify; specifically, medical, computer, and explosive

experts. Our Supreme Court has clarified that “it is not necessary ‘in all cases [for]

an attorney [to] hire a rebuttal expert witness in order to avoid being deemed

ineffective.’” Commonwealth v. York, 215 S.W.3d 44, 48 (Ky. 2007) (quoting

Thompson v. Commonwealth, 177 S.W.3d 782, 786 (Ky 2005)). In York, our

Supreme Court affirmed the trial court’s order denying defendant’s RCr 11.42

motion claiming ineffective assistance of counsel for failing to call experts. Id. It

found that the experts were not critical given that other experts testified in favor of

the defense theory of the case. Id.

             Here, the defense theory of the case was that these events occurred but

that Biederman “didn’t do it.” For that strategy, TC Curtis determined that he did


                                         -15-
not have to prove that the device under the car seat was a bomb (using an

explosives expert), that the victim sustained injuries (using a medical expert), or

that the computer was shared by all members of the family (using a computer

expert). Instead, as the trial court noted, TC Curtis used “the sound trial strategy of

keeping the focus off the severity of the blast and avoid[ed] questioning the

victim[’]s character all the while inserting doubt in to the juror’s minds as to

whether [Biederman] committed the crime.” That approach, TC Curtis explained,

did not require him to call experts on those issues. Instead, it required him to

diminish those issues to the best of his ability on cross-examination.

             As for a medical expert, Biederman argues a medical expert could

have placed doubt on whether the victim sustained a “serious physical injury.”

The trial court stated that its findings “were based on the medical records and the

testimony of the victim and would not have changed by any other proffered

testimony. As noted above the trial strategy of [Biederman] was not to attack or

question the victim.” Importantly, “serious physical injury” is not an element of

Biederman’s convicted offenses – use of a weapon of mass destruction in the

second degree and attempted murder – it is simply a sentencing regime that affects

time to be served before parole opportunities. Even if a medical expert had




                                         -16-
testified that the victim sustained no injuries, Biederman could have been

convicted of the same offenses.13

              The trial court also emphasized that our Supreme Court discussed the

finding of “serious physical injury” in Biederman’s direct appeal and determined

that there was sufficient evidence for the trial judge to make such determination.

Our Supreme Court has made it clear that a palpable error analysis in a direct

appeal – as was the case here – is not dispositive of an ineffective assistance claim.

Martin v. Commonwealth, 207 S.W.3d 1, 4-5 (Ky. 2006). We, however, mention

our Supreme Court’s finding in the direct appeal simply to state that it found that

there was sufficient evidence for the trial court to determine there was “serious

physical injury.” Specifically, it stated “that it is proper for a trial judge to make

that determination where sufficient evidence exists.” Biederman, 434 S.W.3d at 45

(citation omitted). Our Supreme Court determined in Biederman’s case it was

proper for the trial judge to make such determination; therefore, sufficient evidence

existed on that matter. Id.

              Agreeing with our Supreme Court that there was sufficient evidence,

the trial court added that “[i]t took no expert to read the medical records[,]”

especially because the victim testified alongside them. Again, the trial court



13
   Use of a weapon of mass destruction in the second degree simply requires placing such device
in the Commonwealth, and attempted murder requires the intention to commit the offense.

                                             -17-
concluded that this trial strategy was not ineffective and “followed prudent trial

strategy in attempting . . . to illicit a positive physical presentation of the victim [by

calling attention to her ability to walk into court unassisted], while avoiding calling

further attention to her injury.”

             As for a computer expert, the trial court found that TC Curtis

“established through both his and the Commonwealth’s witnesses that other

persons had access to the computer which contained the bomb making searches.

No action of an expert could explain away the search history and [TC Curtis]

succeeded in inserting the requisite question of doubt” without needing to call

additional experts. Further, the trial court noted that TC Curtis was “extremely

effective in poking holes in the prosecution’s evidence by eliciting [testimony] that

others had access to the home computer found to have bomb making recipes[.]”

Additionally, the trial court noted that further attention to that matter “could have

well backfired.”

             Lastly, as for an explosives expert, the trial court found that TC Curtis

“stayed within sound trial strategy of seeking an acquittal rather than trying to

convince the jury a bomb did not detonate.” The trial court further noted that

attempting to downplay the severity of the crime “would have undoubtedly led to a

loss of credibility with a jury.” Again, TC Curtis acted within the confines of




                                          -18-
prevailing professional norms when he decided to focus on Biederman not planting

the bomb instead of trying to discount that the bomb existed.

              iii.     Alleged Misstatements

             Lastly, Biederman argues that the trial court made numerous “material

misstatements” in its order that found TC Curtis was effective. Biederman alleges

that those misstatements resulted in palpable error. We do not agree. For an error

to be palpable, it must be “easily perceptible, plain, obvious and readily

noticeable.” Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006). “A

palpable error must be so grave in nature that if it were uncorrected, it would

seriously affect the fairness of the proceedings. Thus, what a palpable error

analysis ‘boils down to’ is whether the reviewing court believes there is a

‘substantial possibility’ that the result in the case would have been different

without the error.” Id. (citations omitted).

             This Court has found misstatements to reach the level of palpable

error where the law is misstated and improper, e.g., where an attorney

misrepresents that a defendant given the maximum sentence would only serve

three years without explaining the three-year possibility relies on parole eligibility

and is not guaranteed. Evans v. Commonwealth, 544 S.W.3d 166, 170 (Ky. App.

2018). There, this Court found that the jury relied on those improper statements,




                                         -19-
thereby resulting in “prejudice to the defendant.” Id.14 Alternatively, here, none of

the “misstatements” are the misstatement of law nor did they result in prejudice.

At most, each alleged “misstatement” is a slight variation on the facts of the case;

none of which resulted in prejudice toward Biederman.

                 Here, Biederman provides a litany of “misstatements”:

                 (1) the [trial court] stated that only [ ] Biederman and the
                 victim had access to the battery key fob which had been
                 disabled, (2) the [trial court] stated that the brake had to
                 be pressed in order to start the vehicle, (3) the [trial
                 court] stated that the only thing saving the life of the
                 victim was that the pressure of the blast was dissipated
                 when the convertible top was blown off in the blast, (4)
                 the [trial court] stated that [ ] Biederman purposely
                 provoked a telemarketer/scammer in an attempt to deflect
                 future guilt and create a scape goat, (5) the [trial court]
                 stated that bomb making recipes were found on [ ]
                 Biederman’s computer, and (6) the [trial court] stated that
                 any question of whether the victim suffered serious
                 physical injury was a question for the [trial court] not the
                 jury and that this decision rested on whether or not the
                 bomb was planted by [ ] Biederman or not.

(Footnotes omitted.)

                 In the interest of brevity, we will not discuss claims that our Supreme

Court previously addressed in Biederman’s direct appeal15 or claims having no




14
  Importantly, Evans involved attorneys’ misstatements to the jury during trial, which resulted in
the prejudice. Here, Biederman claims that the trial court’s recitation of facts in a post-
conviction order were misstatements rising to the level of palpable error.
15
     Our Supreme Court previously adjudicated number six, as discussed previously.

                                               -20-
bearing on the ineffective assistance issues presented, i.e., failure to call witnesses

and failure to call experts.

              First, Biederman claims the trial court misstated that Biederman and

the victim were the only individuals with access to the key fob. That conclusion,

however, is the result of an incomplete reading of the opinion. Instead, the trial

court stated that “[t]estimony demonstrated that . . . only [Biederman] and the

victim had access to [the key fob,]” which is true. Although the evidentiary

hearings discussed that the son likely had access to the key fob (as the trial court

noted later in its order), and TC Curtis attempted to assert that possibility at trial,

that fact was not testified to at trial.

              Second, Biederman disputes whether the victim needed to press the

brake to start the vehicle. Although the trial court did state that the brake needed to

be pressed to start the car, the goal of such statement was to show that the brake

needed to be activated to set off the bomb and the key fob had been disabled to

ensure the victim was in the car when the brake was activated. Regardless of

whether the brake needed to be pushed to start the vehicle or simply would be

pushed while driving, the key fob was disabled to ensure the victim was in the car

when it happened. Any misstatement concerning when the brake would be

activated was largely irrelevant to the point the trial court was making.




                                           -21-
             Third, Biederman argues the trial court inaccurately stated that the

explosion blew the convertible roof off the car. He does not expound on what he

believes the state of the roof was during the explosion, but the victim did testify

that “the top was totally off, [and] the doors were bowed out” after the explosion.

Regardless of whether the top was down prior to starting the car or if the top blew

off in the explosion, the point of the trial court’s statement was to emphasize that

without a convertible roof, the blast would not have dissipated as it did. Whether

the dissipation of that explosion was the result of the roof being flimsy enough to

blow off or from it being manually taken off, the important conclusion is that the

roof of the victim’s car was convertible and capable of such removal.

             Lastly, Biederman argues that unlike the trial court’s statement that

bomb making recipes were found on Biederman’s computer, the forensic report

showed “only that searches were made. There was absolutely no evidence that any

videos were ever viewed, nor was there any evidence that bomb making recipes

were even looked at let alone saved to the computer.” Again, it appears Biederman

is attempting to split irrelevant hairs. The trial court stated that bomb making

recipes were on the computer, which the forensic report supported. Whether those

recipes were on the computer for one second or one year, watched or deleted, does

not change that fact and certainly does not make the trial court’s recitation of that

fact a palpable error.


                                         -22-
             As explained, this Court has found palpable error in misstatements

that included misstatements of the law that resulted in prejudice. Id. Further,

palpable error is reserved for “shocking or jurisprudentially intolerable” errors.

Martin, 207 S.W.3d at 4. We do not find these alleged misstatements to reach the

level of egregiousness required for such a conclusion. Additionally, we see no

indication that any of these “misstatements,” even if true, were prejudicial to

Biederman.

             B.     CR 60.02 Motion

             Biederman’s CR 60.02 motion brings claims under subsections (e)

and (f). In pertinent part, CR 60.02 states that

             [o]n motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or proceeding upon the following
             grounds: . . . (e) the judgment is void, or has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (f) any other
             reason of an extraordinary nature justifying relief.

             CR 60.02 motions are limited and afford special and extraordinary

relief not available in other proceedings. McQueen v. Commonwealth, 948 S.W.2d

415, 416 (Ky. 1997). “The burden of proof in a CR 60.02 proceeding falls

squarely on the movant to ‘affirmatively allege facts which, if true, justify vacating

the judgment and further allege special circumstances that justify CR 60.02


                                         -23-
relief.’” Foley v. Commonwealth, 425 S.W.3d 880, 885 (Ky. 2014) (quoting

McQueen, 948 S.W.2d at 416).

               Biederman argues that new evidence existed that could have shown

the victim’s injuries could result only in a charge of second-degree assault; that the

Commonwealth withheld exculpatory evidence in violation of Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); and that multiple witnesses

committed perjury. Importantly, none of those claims make any showing that the

underlying judgment was void (or similar),16 as required by CR 60.02(e). Soileau,

382 S.W.3d at 890. Instead, it appears Biederman is hanging his claims on the

argument that each is of an “extraordinary nature justifying relief” under

CR 60.02(f).

               First, Biederman claims “he was presented new hospital information

that could have shown this [Court] that [he] was only guilty of second degree

assault.” Again, Biederman calls into question the medical records that state the

victim sustained second- and third-degree burns. As discussed at length at the

evidentiary hearings and in the post-hearing briefs, some of the victim’s medical



16
  For example, this Court has recognized claims under 60.02(e) when a defendant argued
jurisdictional shortcomings of the trial court rendered the underlying judgment void. Foremost
Ins. Co. v. Whitaker, 892 S.W.2d 607, 610 (Ky. App. 1995) (“because service upon [the
defendant] . . . was insufficient, the default judgment entered by the trial court was void under
CR 60.02(e) for want of personal jurisdiction.”); Soileau v. Bowman, 382 S.W.3d 888, 890 (Ky.
App. 2012) (“the trial court abused its discretion by denying his CR 60.02(e) motion to set aside
the judgments and orders in the underlying proceeding for lack of personal jurisdiction.”).

                                              -24-
records did list second-degree burns; however, there was also a medical record that

listed third-degree burns. Additionally, as discussed during the evidentiary

hearings, the victim was present at trial and testified to her injuries. None of this

information is new. Biederman goes so far as to admit he had these documents

during trial, claiming only that he did not see them until the trial began. In fact, as

the trial court emphasized, “these ‘newly discovered records’ were introduced page

per page at the trial as Exhibit Number 364.” These circumstances do not

constitute “newly discovered evidence.”

                Biederman further claims that he was convicted “based on the victim

in the case receiving ‘third-degree burns.’” However, as Biederman

acknowledges, criminal attempt – the statute under which he was convicted – does

not have an injury requirement. Whether the victim sustained a life-threatening

injury or walked away unscathed has no bearing on meeting the elements of

criminal attempt. Instead, the Commonwealth was tasked to prove that he was

guilty of acting with the culpability otherwise required for commission of the

crime and that he intentionally engaged “in conduct which would constitute the

crime if the attendant circumstances were as he believe[d] them to be.”

KRS17 506.010(1)(a). The Commonwealth succeeded in that endeavor. Use of



17
     Kentucky Revised Statute.



                                          -25-
evidence provided at trial to allegedly disprove a non-element of the offense does

not meet the standards of CR 60.02.18 The trial court did not abuse its discretion

when it made such determination.

               Next Biederman claims that there were “multiple instances in which

the prosecution withheld exculpatory evidence[,]” violating Brady requirements.19

Brady held “that the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Brady, 373 U.S. at 87, 83 S. Ct. 1196-97. But this rule only applies

to “those cases in which the government possesses information that the defense

does not[,]” and only applies to the discovery of information after trial. Bowling v.

Commonwealth, 80 S.W.3d 405, 410 (Ky. 2002).

               Biederman first claims that the Commonwealth withheld an interview

with Keith Blankenship; however, Biederman notes in his brief that Keith called

him immediately after the interview concluded and explained the contents of the

interview. Such interview, Biederman claims, could have “shown that the ATF


18
  See also Foley, 425 S.W.3d at 886: “Furthermore, and perhaps most importantly for our
present purposes, ‘in order for newly discovered evidence to support a motion for new trial it
must be ‘of such decisive value or force that it would, with reasonable certainty, have changed
the verdict or that it would probably change the result if a new trial should be granted.’’”
19
   A couple of these claims include interviews or phone calls with Biederman himself and do not
fall under the purview of “suppressed evidence” under Brady. As such, we need not address
them.

                                              -26-
was looking for an accomplice and show that he could not have had time to effect

the device on that day.” But as the trial court noted, Biederman knew of this

interview before trial and could have easily requested additional information

regarding it, as he was clearly aware that the interview took place. His decision

not to do so does not constitute a Brady violation on the part of the

Commonwealth.

             Second, Biederman claims that the Commonwealth withheld

interviews of Kristy McCormick and his son, in which both were wearing a wire to

get information on the other. Biederman claims that had he had access to such

recordings, he could have shown Kristy’s involvement or knowledge in the

incident and “may have” heard exculpatory evidence to the defense. These claims

are immaterial. Biederman is not claiming that there was exculpatory evidence

withheld; he is speculating that interviews may have contained exculpatory

evidence. He supplies no proof that there actually was exculpatory evidence in

those interviews. This is unlike Brady, in which the “exculpatory evidence

suppressed by the prosecution [ ] was a statement made by the defendant’s

accomplice in which he admitted that it was he who had committed the actual

killing.” McQueen, 948 S.W.2d at 418. There, the government knew of specific

statements that had been made and the government suppressed them.




                                         -27-
Alternatively, Biederman puts forth nothing but hopeful speculation. We will not

vacate a conviction on such grounds.

             Next, Biederman claims interviews with his son and daughter “would

have shown that there was no way that [he] would have done this against his

spouse. . . .” However, it is unclear how this information was suppressed, as his

daughter testified at trial to that exact sentiment. As discussed above, it was a

strategic decision to keep the son from testifying because he had information that

could have been detrimental to the defense. The trial court did not abuse its

discretion when it determined these claims were meritless.

             Lastly, Biederman claims that Lisa Regan’s interview should have

been released; however, as Biederman acknowledges, Lisa testified at trial. He

claims – again, based entirely on hopeful speculation – that such interview would

have contained discussions of marital problems between Biederman and the victim,

had there been any. These “suppressions,” again, are not the subject of Brady.

And as the trial court noted, much like the medical records presented at trial, all

evidence Biederman alleges was “withheld” was in fact “provided to [him] through

discovery or could have easily been obtained by [him] upon request or leave of

Court available prior to trial.”

             As to the perjury claim, this Court has explained that “an action based

on perjured testimony may not be brought more than one year after the original


                                         -28-
judgment under Rule 60.02 . . . .” Copley v. Whitaker, 609 S.W.2d 940, 942 (Ky.

App. 1980). As such, Biederman’s perjury claims are time-barred. The trial court

entered final judgment in Biederman’s case in 2012 and Biederman filed his

CR 60.02 motion in 2020. Biederman provides no reasoning as to why he did not

bring these allegations of perjury in a timely manner. As such, Biederman’s claims

of perjury under CR 60.02 are time-barred.

             Importantly, as the trial court noted, even if these claims were timely,

Biederman failed to present any valid – much less extraordinary – reason for relief

under CR 60.02. Kentucky caselaw requires that in “[i]n such cases, ‘the burden

remains on the defendant to show both that a reasonable certainty exists as to the

falsity of the testimony and that the conviction probably would not have resulted

had the truth been known before [the Defendant] can be entitled to [CR 60.02]

relief.’” Meece v. Commonwealth, 529 S.W.3d 281, 286 (Ky. 2017) (citation

omitted). Our Supreme Court has explained that “a person commits perjury ‘when

he makes a material false statement, which he does not believe, in any official

proceeding under an oath required or authorized by law.’” Id. (quoting

KRS 523.020).

             Here, Biederman simply questions the truth of some witness

statements, based on his own recollection. However, alleged contradictions to

witness testimony do not prove perjury. Id. Even where a witness made a false


                                        -29-
statement that was material to the credibility of their testimony, the Kentucky

Supreme Court could not, with reasonable certainty, say the witness believed those

statements to be false. Id. at 287. As such, the Kentucky Supreme Court upheld

the trial court’s denial of the defendant’s CR 60.02 motion claiming that witness

committed perjury. Id. Having even less proof that any of Biederman’s listed

witnesses actually made false statements – much less believed them – neither can

we.

             The trial court did not abuse its discretion when it found Biederman’s

CR 60.02 motion to be meritless.

                                   CONCLUSION

             We find the trial court did not abuse its discretion when it denied

Biederman’s RCr 11.42 motion and found TC Curtis was effective counsel. Nor

do we find that the alleged misstatements of the trial court constituted palpable

error. Lastly, we find the trial court did not abuse its discretion when it denied

Biederman’s CR 60.02 motion. The orders of the Boyd Circuit Court are

AFFIRMED.

             ALL CONCUR.




                                         -30-
BRIEFS FOR APPELLANT:        BRIEF FOR APPELLEE:

Thomas Biederman, pro se     Daniel Cameron
La Grange, Kentucky          Attorney General of Kentucky

                             Courtney J. Hightower
                             Assistant Attorney General
                             Frankfort, Kentucky




                           -31-